Citation Nr: 1403255	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-36 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a skin disorder of the bilateral feet.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a hairline skull fracture and residuals, to include a traumatic brain injury (TBI).

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

9.  Entitlement to service connection for a left leg disorder.

10.  Entitlement to service connection for a bilateral foot disorder, to include poor circulation, swelling, numbness, and loss of use.

11.  Entitlement to service connection for obesity.

12.  Entitlement to service connection for anemia, to include loss of protein.

13.  Entitlement to an automobile and adaptive equipment or to adaptive equipment only.

14.  Entitlement to an initial rating in excess of 30 percent for PTSD, and a rating in excess of 50 percent for the period on and after October 14, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Son


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).

The Board notes that in June 2010, the RO issued a statement of the case (SOC) covering 10 issues, including entitlement to service connection for left ear hearing loss, entitlement to an initial rating in excess of 30 percent for PTSD, and entitlement to service connection for loss of use of the bilateral feet.  The Veteran was notified of this SOC by a letter dated June 4, 2010.  On August 12, 2010, the RO received a VA Form 9, Appeal to the Board of Veterans' Appeals, which indicated that the Veteran wanted to appeal all of the issues listed on the SOC.  In a January 22, 2013 letter, VA informed the Veteran that his August 2010 VA Form 9 had not been timely filed as to the issues relating to PTSD, left ear hearing loss, and loss of use of the bilateral lower extremities as the VA Form 9 was submitted nine days after the 60 day period for submission of the VA Form 9 had expired, and the denials as to these claims were final and not on appeal.  The RO then did not certify these three issues to the Board.  The Board notes that the VA Form 9 was timely filed for the other issues as it was filed within one year after issuance of the underlying rating decision denying those claims.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that a veteran has forfeited his opportunity to appeal a VA decision to the Board when he fails to comply with the requirements of 38 C.F.R. § 20.303.  Roy v. Brown, 5 Vet. App. 554, 556-57 (1993) (addressing the time limit for filing extensions of time to file a substantive appeal).  However, the Court has also held that, unlike a notice of disagreement (NOD), the filing of a substantive appeal is not jurisdictional in nature.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  In Percy, the Court found that the Board waived the time requirement for filing a substantive appeal by treating the claim as if it was in appellate status for a period of years.

The Board finds that VA has waived the time requirements for filing the substantive appeal on all issues listed in the June 2010 SOC, with the exception of entitlement to service connection for left ear hearing loss.  With respect to the loss of use of the bilateral feet claim, the RO provided the Veteran with a supplemental statement of the case (SSOC) in November 2012 which readjudicated this issue and specifically stated that the appeal originated from the June 4, 2010 SOC and had been perfected by a substantive appeal received on August 12, 2010.  A VA medical examination was also provided for this issue, and it was discussed in the March 2013 videoconference hearing before the Board.  

With respect to the PTSD claim, the Veteran has not been provided with an additional SOC or SSOC covering this issue at any point since June 4, 2010.  However, in November 2012 VA sent the Veteran a letter stating that he was being scheduled for examination which was "necessary to make a decision regarding your current appeal."  (Emphasis added.)  An attached deferred rating decision stated that the examination was scheduled for "evaluation for PTSD."  Subsequently, the Veteran was provided with a VA fee-based PTSD examination in December 2012.  An additional VA fee-based PTSD examination was also provided to the Veteran in August 2013.  Subsequently, a September 2013 rating decision granted a rating of 50 percent for the Veteran's PTSD, effective October 14, 2010, despite stating that the Veteran's claim was received "on August 13, 2012 and February 5, 2013."  Accordingly, the Board finds that VA expressly informed the Veteran that he was being examined for the purposes of a pending appeal, not a new claim for an increased rating.  As such, the Board finds that VA has also implicitly waived the time requirements for filing a substantive appeal with respect to the PTSD claim.

With respect to the left ear hearing loss claim, no additional development or notice has been provided to the Veteran with respect to this issue at any point since June 4, 2010.  The claim has not been readjudicated, the Veteran has not been provided with an additional examination, and the issue was not discussed at the March 2013 videoconference hearing before the Board.  As such, there has been no explicit or implicit representation by VA, either by the RO or the Board, that it was waiving the filing requirement of a timely substantive appeal with respect to the left ear hearing loss issue.  Therefore, the Veteran did not perfect an appeal with respect to the issue of entitlement to service connection for left ear hearing loss, and it is not currently before the Board.

The issues of entitlement to service connection for a skin disorder of the bilateral feet; a bilateral knee disorder; a hairline skull fracture and residuals, to include a TBI; a neck disorder; hypertension; and sleep apnea, as well as entitlement to increased initial ratings for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to service connection for diabetes mellitus; peripheral neuropathy of the bilateral lower extremities; a left leg disorder; a bilateral foot disorder, to include poor circulation, swelling, numbness, and loss of use; obesity; anemia, to include loss of protein; and entitlement to an automobile and adaptive equipment or to adaptive equipment only.

2.  An April 2004 rating decision denied the Veteran's claim to reopen the issue of entitlement to service connection for a skin disorder of the bilateral feet.

3.  Evidence associated with the claims file since the appeal period for the April 2004 rating decision expired was not of record at the time the appeal period for the April 2004 rating decision expired and relates to unestablished facts necessary to substantiate the Veteran's claim of entitlement to service connection for a skin disorder of the bilateral feet.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).

3.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a left leg disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).

4.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a bilateral foot disorder, to include poor circulation, swelling, numbness, and loss of use, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).

5.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for obesity have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).

6.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for anemia, to include loss of protein, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).

7.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an automobile and adaptive equipment or to adaptive equipment only have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).

8.  Evidence submitted since the last final denial to reopen the claim of entitlement to service connection for a skin disorder of the bilateral feet is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

At various points between October 2007 and the present, the Veteran filed claims of entitlement to service connection for diabetes mellitus; peripheral neuropathy of the bilateral lower extremities; a left leg disorder; a bilateral foot disorder, to include poor circulation, swelling, numbness, and loss of use; obesity; anemia, to include loss of protein; and entitlement to an automobile and adaptive equipment or to adaptive equipment only.  Various rating decisions denied these claims.  The Veteran perfected an appeal as to these issues in August 2010 and December 2012.  In March 2013, during a hearing before the Board, the Veteran stated that he wanted to withdraw the diabetes mellitus, peripheral neuropathy, left leg, bilateral foot, obesity, anemia, and automobile claims on appeal.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(c) (2013).  Oral statements are valid for the purpose of withdrawing a claim if made by the Veteran while on the record at a hearing.  38 C.F.R. § 20.204(b) (2013).

With regard to the issues of entitlement to service connection for diabetes mellitus; peripheral neuropathy of the bilateral lower extremities; a left leg disorder; a bilateral foot disorder, to include poor circulation, swelling, numbness, and loss of use; obesity; anemia, to include loss of protein; and entitlement to an automobile and adaptive equipment or to adaptive equipment only, prior to the promulgation of a decision by the Board, the Veteran stated that he wanted to withdraw his appeal of those issues.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  Therefore, the Board finds that the Veteran has withdrawn his claims as to these issues, and the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.

New and Material Evidence

Prior to the current appeal, the Veteran's claim for entitlement to service connection for a rash of both feet was previously denied on multiple occasion, most recently in April 2004.  He did not perfect an appeal as to the April 2004 rating decision.  Therefore, the April 2004 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  An April 2008 VA medical examination report obtained in connection with the current appeal is both new and material to the issue at hand; thus, the claim for entitlement to service connection for a skin disorder of the bilateral feet is reopened.  See 38 C.F.R. § 3.156 (2013).  To that extent only, the claim is allowed.


ORDER

The claim of entitlement to service connection for diabetes mellitus is dismissed.

The claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is dismissed.

The claim of entitlement to service connection for a left leg disorder is dismissed.

The claim of entitlement to service connection for a bilateral foot disorder, to include poor circulation, swelling, numbness, and loss of use, is dismissed.

The claim of entitlement to service connection for obesity is dismissed.

The claim of entitlement to service connection for anemia, to include loss of protein, is dismissed.

The claim of entitlement to an automobile and adaptive equipment or to adaptive equipment only is dismissed.

As new and material evidence has been submitted, the claim of entitlement to service connection for a skin disorder of the bilateral feet is reopened.  To that extent only, the appeal is granted.


REMAND

As discussed above, the Board finds that VA has implicitly waived the time requirements for filing a substantive appeal with respect to the Veteran's PTSD claim.  On the Veteran's August 12, 2010 appeal to the Board, the Veteran checked the box indicating that he wanted a Board hearing at the RO.  While the Veteran was subsequently provided with a videoconference hearing before the Board in March 2013 with respect to most of the other issues listed on the June 2010 SOC, this hearing omitted any discussion of the Veteran's PTSD claim.  As such, the Board finds that the Veteran's request for a hearing for his PTSD claim remains pending.  Accordingly, the PTSD claim must be remanded so that the Veteran may be provided with a hearing before the Board at the appropriate Regional Office.

During the March 2013 videoconference hearing before the Board, the Veteran stated that he had filed a disability benefits claim with the Social Security Administration (SSA).  The evidence of record does not show that VA has made any attempts to obtain these records.  Accordingly, an attempt must be made to obtain the Veteran's SSA records.  38 C.F.R. § 3.159(c)(2) (2013).

With respect to the issue of entitlement to service connection for a skin disorder of the bilateral feet, as noted above the Veteran was provided with a VA medical examination covering this claim in April 2008.  At the time, the examiner opined that:

... to get to the actual diagnosis of his foot problems it would be better for [the Veteran] to be examined by a Podiatrist.  To be honest, I am concerned that this case has gone on for so long but has not been referred back to a podiatrist, rather than asking a general medical examiner to do a SKIN EXAM.

There is no evidence of record that the Veteran was subsequently provided with a medical examination by a podiatrist, as strongly recommended by the April 2008 examiner.  Such an examination should be provided in this case.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991).  Accordingly, the claim regarding a skin disorder of the bilateral feet must be remanded so that the Veteran can be provided with a medical examination by a podiatrist.

With respect to the issue of entitlement to service connection for sleep apnea, the medical evidence of record shows that the Veteran has a current diagnosis of sleep apnea.  The Veteran claims that his sleep apnea is secondary to his service-connected PTSD.  The Veteran has never been provided with a VA medical examination to determine the etiology of his diagnosed sleep apnea.  Therefore, the Veteran must be provided with a VA medical examination to determine whether the Veteran's currently diagnosed sleep apnea is related to any service-connected disability.  38 C.F.R. § 3.159(c)(4).

With respect to the issues of entitlement to service connection for a bilateral knee disability; a hairline skull fracture and residuals, to include a TBI; and a neck disability, the Veteran claims that he experiences symptoms of these disabilities as a result of an in-service motor vehicle accident.  A July 2008 VA memorandum confirmed that the motor vehicle accident that the Veteran described did occur.  In addition, the accident was of sufficient severity to result in the confirmed death of another soldier and treatment of the Veteran for "a crushed ankle injury."  The Veteran has never been provided with a VA medical examination to determine the etiology of any knee, head, or neck disability.  Therefore, the Veteran must be provided with a VA medical examination to determine whether he has a current diagnosis of a knee, head, or neck disability and, if so, whether it is related to service.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a hearing before the Board at the appropriate Regional Office with respect to the issue of entitlement to an initial rating in excess of 30 percent for PTSD, and a rating in excess of 50 percent for the period on and after October 14, 2010, and provide him notice of the scheduled hearing.

2.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims from all VA and non-VA health care providers who have treated or examined him for the claims on appeal.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent treatment records identified by him in response to this request which have not been previously secured.  If any records are not available, the Veteran should be notified of such.  

3.  Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.  All attempts to secure this evidence must be documented in the claims file.  

4.  After the development requested in paragraphs (2) and (3) has been completed to the extent possible, schedule the Veteran for a VA examination with a podiatrist to ascertain the etiology of any currently diagnosed skin disorder of the feet.  The examiner must review the claims file (electronic and paper) and should note that review in the report.  

Based upon review of the available lay and medical evidence, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any disability found was incurred in or aggravated by the Veteran's period of service, to specifically include his documented in-service skin disorders of the lower extremities.  A complete rationale for all opinions must be provided.  

5.  After the development requested in paragraphs (2) and (3) has been completed to the extent possible, schedule the Veteran for a VA examination to ascertain the etiology of any currently diagnosed sleep apnea disorder.  The examiner must review the claims file (electronic and paper) and should note that review in the report.  

Based upon review of the available lay and medical evidence, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any disability found was incurred in or aggravated by the Veteran's period of service.  

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any disability found was (1) caused by or (2) aggravated (permanently worsened) by a service-connected disability, to specifically include PTSD.  A complete rationale for all opinions must be provided.  

6.  After the development requested in paragraphs (2) and (3) has been completed to the extent possible, schedule the Veteran for the appropriate VA examinations to ascertain the etiology of any currently diagnosed knee, head, and neck disorders.  The examiner must review the claims file (electronic and paper) and should note that review in the report.  

Based upon review of the available lay and medical evidence, the examiner(s) must provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that any disability found was incurred in or aggravated by the Veteran's period of service, to specifically include the injuries sustained in his confirmed in-service motor vehicle accident.  In providing the opinions, the examiner(s) is/are specifically instructed to consider the Veteran's reports of the nature of his in-service injury and symptomatology to be credible unless the examiner(s) can provide a clear rationale as to why the available medical evidence contradicts the Veteran's recollection of the in-service events.  A complete rationale for all opinions must be provided.  

7.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
N. KROES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


